  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JERRY L. LETT,                     )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:19cv518-MHT
                                   )                (WO)
KAY IVEY, Governor,                )
et al.,                            )
                                   )
     Defendants.                   )

                       OPINION AND ORDER

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,    filed     this        lawsuit    complaining             about

dangerous    conditions       of       confinement        at     Ventress

Correctional       Facility     and       contending           that     the

defendants   are    violating       his   rights     by    failing       to

protect him from violence.             This lawsuit is now before

the court on the recommendation of the United States

Magistrate   Judge    that    plaintiff’s      motion          for    class

certification be denied.            There are no objections to

the recommendation.       After an independent and de novo
review   of   the   record,   the    court   concludes   that   the

magistrate judge’s recommendation should be adopted.

                               ***

    Accordingly, it is ORDERED that:

    (1) The magistrate judge’s recommendation (doc. no.

20) is adopted.

    (2) The motion for class certification (doc. no.

17) is denied.

    This case is referred back to the magistrate judge

for further proceedings.

    DONE, this the 8th day of January, 2020.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
